         Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

THE ESTATE OF SHALI
     TILSON, et al., Plaintiffs,                     CIVIL ACTION FILE NO.

      vs.                                               1:19-cv-01353-JPB

ROCKDALE COUNTY, GEORGIA,
    et al., Defendants.

            SHERIFF LEVETT’S INDIVIDUAL REPLY BRIEF IN
               SUPPORT OF HIS SECOND MOTION FOR
                   JUDGMENT ON THE PLEADINGS

      COMES NOW SHERIFF ERIC LEVETT in his personal capacity in the

above-styled action, and, pursuant to the Local Rules, files this Reply Brief in

Support of his Motion to Dismiss, as follows:

                                 INTRODUCTION

      Plaintiffs sue Sheriff Levett individually as a supervisor under § 1983.

Sheriff Levett moved for judgment on the pleadings based on qualified immunity.

Plaintiffs do not contest that Sheriff Levett acted within his discretionary duties for

purposes of the qualified immunity doctrine. Therefore, “the burden of persuasion

[to defeat qualified immunity] is on the Plaintiff[s].” Montoute v. Carr, 114 F.3d

181, 184 (11th Cir. 1997). As discussed in Defendant’s previous Brief (Doc. 81-3),

and for the reasons elaborated below, qualified immunity bars the claims against

Sheriff Levett.
         Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 2 of 13




              ARGUMENT AND CITATIONS TO AUTHORITY

      Plaintiffs’ qualified immunity arguments fail in light of the basic, rigorous

standards governing the qualified immunity doctrine.

     To be clearly established, a right must be well-established enough “that
     every reasonable official would have understood that what he is doing
     violates that right.” Reichle v. Howards, 566 U.S. 658, 664, 132 S.Ct.
     2088, 182 L.Ed.2d 985 (2012) (internal quotation marks omitted and
     alteration adopted). In other words, “existing precedent must have
     placed the statutory or constitutional question beyond debate” and thus
     given the official fair warning that his conduct violated the law. Id.
     (emphasis added); Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir.
     2011) (en banc) (“The critical inquiry is whether the law provided
     [Defendant officer] with ‘fair warning’ that [his] conduct violated the
     Fourth Amendment.”).

Gates v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018) (emphasis in original).

      The Supreme Court often has found it necessary to repeat its directive “not

to define clearly established law at a high level of generality.” Mullenix v. Luna,

––– U.S. ––, 136 S.Ct. 305, 308 (2015) (internal quotation marks omitted); White

v. Pauly, 137 S. Ct. 548, 552 (2017) (“Today, it is again necessary to reiterate the

longstanding principle that “clearly established law” should not be defined “at a

high level of generality.”).

      One specific case sheds light on the type of binding precedent required to

overcome a jail supervisor’s qualified immunity, where the claim is based on an

allegedly deficient policy or procedure. In Taylor v. Barkes, 135 S. Ct. 2042

(2015), the Supreme Court reversed the Third Circuit’s denial of qualified

                                         2
         Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 3 of 13




immunity, where the lower court relied upon the vague rule that officials who

“know or should know of the particular vulnerability to suicide of an inmate,” have

an obligation “not to act with reckless indifference to that vulnerability.” Id. at

2045. That rule of course “did not say … that detention facilities must implement

procedures to identify such vulnerable inmates, let alone specify what procedures

would suffice.” Taylor, 135 S. Ct. at 2045. Given the dearth of authority that would

have told the policymaking officials that the specific procedures used at the jail

were unconstitutional, qualified immunity applied. Id.

      The Eleventh Circuit has captured that idea by saying that “officers are not

required to be ‘creative or imaginative in drawing analogies from previously

decided cases.’ ” Glasscox v. Argo, City of, 903 F.3d 1207, 1218 (11th Cir. 2018)

(quoting Pace v. Capobianco, 283 F.3d 1275, 1282 (11th Cir. 2002) (internal

quotation marks omitted). Rather, for a prior case to defeat qualified immunity, its

holding must “dictate[ ], that is, truly compel[ ], the conclusion for all reasonable,

similarly situated public officials that what Defendant was doing violated

Plaintiff[s’] federal rights in the circumstances.” Evans v. Stephens, 407 F.3d

1272, 1282 (11th Cir.2005) (en banc) (citation and internal quotation marks

omitted).

      With these standards in mind, Sheriff Levett considers Plaintiffs’ arguments

against qualified immunity.

                                          3
          Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 4 of 13




I.    QUALIFIED IMMUNITY BARS PLAINTIFFS’ CLAIMS FOR LACK
      OF ANY PRIOR INCIDENT THAT PUT SHERIFF LEVETT ON
      NOTICE OF A CONSTITUTIONALLY DEFICIENT POLICY OR
      PRACTICE

      The most important aspect of the Plaintiffs’ Brief is what it omits. There is

not a single allegation, argument or hint—not one—that some prior incident told

Sheriff Levett that the policies, procedures or alleged “practices” in the Jail had

caused a single constitutional violation before Mr. Tilson’s death. As explained in

Defendants’ initial brief, that is the end of Plaintiffs’ § 1983 claim against Sheriff

Levett.

      “The standard by which a supervisor can be held liable for the actions of a

subordinate is ‘extremely rigorous.’ ” Piazza v. Jefferson Cty., Alabama, 923 F.3d

947, 957 (11th Cir. 2019) (emphasis supplied; citing Cottone, 326 F.3d at 1360).

Plaintiffs are required to allege (1) actual prior constitutional deprivations

connected to an acknowledged policy or practice, that were (2) actually brought to

the attention of Sheriff Levett with sufficient detail to reveal unconstitutional

conduct, and (3) which were “obvious, flagrant, rampant, and of continued

duration, rather than isolated occurrences.” Brown v. Crawford, 906 F.2d 667, 671

(11th Cir. 1990). Since Plaintiffs fail to provide factual allegations to support those

elements, they have no supervisor liability case. Id.; Piazza, 923 F.3d at 958.




                                          4
           Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 5 of 13




     There are plenty of cases that make this doctrine plain. Brown, 906 F.2d at

671; Piazza, 923 F.3d at 958; Franklin v. Curry, 738 F.3d 1246, 1252 (11th Cir.

2013) (reversing denial of motion to dismiss based on qualified immunity);

Cottone v. Jenne, 326 F.3d 1352, 1361 (11th Cir.2003). Plaintiffs don’t discuss any

of them.

     Plaintiffs try to get around the lack of any prior similar incident by claiming

that numerous deputies intended to punish the decedent, which they say was part of

a practice.1 However, “[a] single incident of a constitutional violation is insufficient

to prove a policy or custom even when the incident involves several

[subordinates].” Craig v. Floyd County, 643 F.3d 1306, 1312 (11th Cir. 2011). So,

no matter how many deputies allegedly dealt with the decedent, Plaintiffs are still

left with specific allegations about only one single incident—the one they sued

about. That is not enough. Craig, 643 F.3d at 1312; Piazza, 923 F.3d at 958.

     In a further effort to get around the rule requiring flagrant, rampant,

continuous prior constitutional violations, Plaintiffs take the tack of broad,

conclusory allegations about policies, practices, Sheriff Levett’s knowledge, etc.

The courts have soundly rejected this maneuver, instead requiring allegations of

      1
          Plaintiffs’ argument on this point is undercut by the allegations in their
various complaints. Mr. Tilson was on suicide watch, which indicates that officers
took precautions to protect him. Doc. 83 at ¶55 (“Tilson was … regarded as being
on “suicide watch.”). That is the opposite of deliberate indifference to an inmate’s
welfare, and it is not “punishment.”

                                           5
         Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 6 of 13




actual facts to support the existence of an alleged “practice.” For example, in

Smith v. Owens the plaintiff alleged that supervisors:

     used their supervisory positions to establish improper policies and
     customs that resulted in harsh living conditions for inmates, … and a
     culture of encouraging corrections officers to perpetrate abuse on
     inmates. However, except for conclusory assertions, the complaint failed
     to allege any facts underpinning these allegations or otherwise
     supporting a plausible claim for relief.

Smith v. Owens, 625 F. App'x 924, 927 (11th Cir. 2015) (emphasis in original;

affirming dismissal of supervisor liability claims). The court applied the same rule

in Hendrix v. Tucker, 535 F. App'x 803 (11th Cir. 2013), refusing to credit

allegations of “a long standing policy, practice, and custom of treating similarly

situated prisoners differently” for lack of “any specific facts to support this

conclusory statement.” Id. at 805.

      In the same vein—conclusory allegations unworthy of credit for purposes of

a motion to dismiss—the operative complaint is full of allegations that Sheriff

Levett “knew” or “should have known” this or that. But “by alleging [Sheriff

Levett] ‘knew or should have known’ of [a given fact], [Plaintiffs have] merely

recited an element of a claim without providing the facts from which one could

draw such a conclusion.” Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013).

      It is one thing for some event(s) to happen in a large jail. It is something else

for the Sheriff—who does not work in the jail—to know about the event(s) and


                                          6
           Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 7 of 13




conclude a constitutionally deficient policy or practice caused it, particularly where

no incident arises that indicates there is a problem. That is one reason why

supervisor liability requires actual prior constitutional violations, known to the

supervisor, that are “obvious, flagrant, rampant, and of continued duration, rather

than isolated occurrences.” Brown, 906 F.2d at 671. Plaintiffs fail to plead

anything of the sort, which standing alone requires dismissal of Plaintiffs’

supervisor liability claim against Sheriff Levett. Piazza, 923 F.3d at 958.

         This ground disposes of every type of claim raised against Sheriff Levett.

Moreover, as discussed below, Plaintiffs’ theories suffer from additional fatal

flaws.

II.      QUALIFIED IMMUNITY BARS PLAINTIFFS’ “PUNISHMENT”
         CLAIM

         According to Plaintiffs, their complaint states a claim that “Sheriff Levett

was deliberately indifferent to his jailers using Holding Cell 11 as a means to

punish inmates.” Doc. 83 at 22. What the complaint actually alleges is that Cell 11

was sometimes used as punishment for inmates who violated jail rules, such as for

fighting. Doc. 65 at ¶¶ 64, 212, 249, 304. Also, Plaintiffs acknowledge the cell was

used for housing inmates on suicide watch, like the decedent. Doc. 65 at ¶¶55, 63.

Assuming for the sake of argument that the cell could be used for either purpose,

no rational legal conclusion follows.



                                           7
         Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 8 of 13




      Contrary to Plaintiffs’ apparent belief, pretrial detainees can be punished for

violating jail rules, like fighting. See Jacoby v. Baldwin Cty., 835 F.3d 1338, 1348

(11th Cir. 2016) (“[B]efore ... a pretrial detainee is punished for violating a jail rule,

there must be a due process hearing … .”). It is, therefore, unremarkable and fully

constitutional to use a jail cell to house a pretrial detainee who is under punishment

for violating a jail rule. Assuming that the padded cell where the decedent was

housed due to suicide precautions happened to have been used on prior occasions

to house inmates for disciplinary violations, that point has no legal consequence.

      Specifically, Sheriff Levett—who is not alleged to have had any personal

knowledge of or involvement in the decedent’s incarceration—had no reason to

conclude from the decedent’s suicide watch status in Holding Cell 11 that some

“punishment” was being administered. That is true regardless whether the same

cell had been used on some prior occasion to house an inmate(s) for disciplinary

reasons. A cell can be used for different purposes, and had Sheriff Levett observed

the decedent in Cell 11 he would have concluded that he was there due to suicide

precautions.

      The latest complaint says as much. “HC 11 and 12 are used by the Jail to

hold inmates who have been placed on suicide watch for observation.” Doc. 65 at

¶63. “Tilson was … regarded as being on “suicide watch.” Doc. 83 at ¶55. The

decedent’s particular housing assignment furnishes absolutely no basis for federal

supervisory liability.

                                            8
             Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 9 of 13




         As discussed in the following sections, Plaintiffs completely fail to provide

any other basis0 that supports a violation of clearly established law by Sheriff

Levett.

III.     QUALIFIED IMMUNITY BARS PLAINTIFFS’ SUPERVISION
         CLAIM RELATING TO DEFENDANT LANG

         Plaintiffs argue that Sheriff Levett violated clearly established law due to

Defendant Lang being assigned to jail duties. Doc. 83 at 24.2 The latest complaint

alleges that Lang was removed from evidence custodian duties due to

incompetence, so (claim Plaintiffs) appointment of Lang to jail duties violated the

federal constitution. Plaintiffs fail to cite any binding case that would tend to

establish that implausible point, which means that qualified immunity bars this

claim.

         Generally, a supervisor can only be liable for an employee’s intentional tort

where the supervisor is deliberately indifferent to the known risk that the

subordinate will commit that tort. For example, in Franklin v. Curry, 738 F.3d

1246 (11th Cir. 2013), the Eleventh Circuit held that the complaint did not state a

claim against supervising officers in relation to a subordinate jailer’s sexual assault

of an inmate. The court reversed denial of the supervisors’ motion to dismiss for,

inter alia, lack of any specific allegations about supervisors’ “management

       Plaintiffs waive any claim against Sheriff Levett relating to appointment of
         2


Defendant Weathersby over the jail. Doc. 83 at n. 28.

                                           9
        Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 10 of 13




policies, or any other characteristics that would bear on whether they knew about

but were deliberately indifferent to [the subordinate’s] conduct and the risk he

posed.” Id. at 1252.

      Similarly, here the connection between Lang’s alleged incompetence as an

evidence custodian and his subsequent alleged role in the jail with the decedent is

far too tenuous to even suggest a violation of “clearly established law” by Sheriff

Levett. See Bd. of County Comm'rs v. Brown, 520 U.S. 397, 415-16 (1997)

(employment decision must reflect “a conscious disregard for a high risk that the

officer would [inflict injury] in violation of [the plaintiff's] federally protected

right.”). Consequently, Defendant Lang’s appointment to a position in the jail does

not provide a basis for overcoming Sheriff Levett’s qualified immunity.

IV.   PLAINTIFFS FAIL TO IDENTIFY CASE LAW THAT DEFEATS
      SHERIFF LEVETT’S QUALIFIED IMMUNITY

      As noted in the introduction, and in Defendant’s initial Brief, Plaintiffs bear

the burden to identify a case(s) that Sheriff Levett could have read before Mr.

Tilson’s death, that would have told Sheriff Levett that he had a constitutional duty

to make or change jail policies as Plaintiffs claim in this case. Plaintiffs have no

such case.

      Plaintiffs rely solely upon the supposed rule that “it is unconstitutional to

punish pretrial detainees.” Doc. 83 at 23 (citing Magluta v. Samples, 375 F.3d


                                         10
        Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 11 of 13




1269, 1273 (11th Cir. 2004)). The actual rule is that pretrial detainees can be

punished following administration of procedural due process. Jacoby v. Baldwin

Cty., 835 F.3d 1338, 1348 (11th Cir. 2016) (“[B]efore ... a pretrial detainee is

punished for violating a jail rule, there must be a due process hearing … .”). Aside

from that, Plaintiffs provide no more than conclusory, fact-bereft allegations that

the decedent was intentionally “punished” by jailers, but not with the knowledge or

approval of Sheriff Levett.

      Here, the latest Complaint provides no well-pleaded, specific factual

allegations that Sheriff Levett knew anything about Mr. Tilson or the

circumstances of his confinement. Given the lack of allegation that any other

inmate had ever been harmed from alleged lack of water while being housed on

suicide watch, qualified immunity applies.

      The bottom line is that Plaintiffs only sue Sheriff Levett because he is the

Sheriff. He had absolutely nothing to do with Mr. Tilson’s confinement or any

specific decision about Tilson. He had no reason to believe that any jail policy was

unconstitutional, and no case or prior incident told him so. Consequently, qualified

immunity requires dismissal of Plaintiffs’ claims against Sheriff Levett.




                                         11
        Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 12 of 13




                                 CONCLUSION

      For each of the foregoing reasons, and as detailed in his initial brief,

qualified immunity entitles Sheriff Levett in his individual capacity to dismissal of

all claims against him. Defendant requests the Court to certify dismissal as final

under Rule 54(b).

                                   Respectfully submitted,

                                   WILLIAMS, MORRIS & WAYMIRE, LLC

                                    /s/ Jason Waymire_________
                                   JASON C. WAYMIRE
                                   Georgia Bar No. 742602
                                   Attorneys for Sheriff Levett
Bldg. 400, Suite A
4330 South Lee Street
Buford, GA 30518
T: 678-541-0790
F: 678-541-0789
jason@wmwlaw.com




                                         12
        Case 1:19-cv-01353-JPB Document 86 Filed 05/15/20 Page 13 of 13




          CERTIFICATION OF COMPLIANCE WITH L.R. 5.1(B).

      Counsel for Defendants certifies that the foregoing Brief complies with the

font and point size requirements of Local Rule 5.1(B).


                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and

foregoing REPLY BRIEF upon all parties by electronic delivery through the CM/

ECF system.

      This May 15, 2020.

                               /s/ Jason C. Waymire
                               JASON C. WAYMIRE
                               Georgia Bar No. 742602




                                        13
